Citation Nr: 0416518	
Decision Date: 06/24/04    Archive Date: 06/30/04

DOCKET NO.  97-22 032	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an increased evaluation for Hughes 
Stovings syndrome, residuals varicose veins, right greater 
saphenous system, and left leg ulcer, currently evaluated as 
60 percent disabling.

2.  Entitlement to an increased evaluation for status post 
left pneumonectomy with bronchospasm (asthma), currently 
evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to December 
1969.  this appeal arises from an August 1996 rating decision 
of the Department of Veterans Affairs (VA), San Juan, Puerto 
Rico, regional office (RO).  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify you if 
further action is required on your part.


REMAND

Initially, the Board notes that the veteran filed his claims 
for increased ratings in January 1996.  Subsequently, the 
portions of the rating schedule pertaining to his service 
connected disabilities were changed.  The changes to the 
respiratory system regulations took effect on October 7, 
1996, and the changes to the cardiovascular system took 
effect on January 12, 1998.  In the January 2004 supplemental 
statement of the case, the veteran was provided with the 
current regulations.

The RO has rated the veteran's service-connected status post 
left pneumonectomy with bronchospasm under Diagnostic Code 
6602, which applies to asthma.  However, the Board notes that 
it may also be considered under Diagnostic Code 6844, for 
post surgical residuals of pneumonectomy, which is rated in 
accordance with a General Rating Formula for Restrictive Lung 
Disease.  Pursuant to Diagnostic Code 6844, post-surgical 
residuals of lobectomy are assigned a 100 percent evaluation 
where there is Forced Expiratory Volume in one second (FEV-1) 
of less than 40 percent of predicted value, or; the ratio of 
FEV-1 to Forced Vital Capacity (FEV-1/FVC) is less than 40 
percent, or; Diffusion Capacity of the Lung for Carbon 
Monoxide by the Single Breath Method (DLCO (SB)) is less than 
40 percent predicted or; maximum oxygen consumption of less 
than 15 ml/kg/min   (with cardiorespiratory limit).  38 
C.F.R. § 4.97, Diagnostic Code 6844.  The record reflects 
that in March 2000 the veteran underwent a VA examination and 
pulmonary function test, which provided FEV-1 and FEV-1/FVC 
values.  However, no findings were reported regarding the 
DLCO (SB), which provides an independent basis for evaluating 
the disability.  Accordingly, on remand the veteran should be 
scheduled for a VA respiratory examination, to include a 
pulmonary function test, which includes findings for FEV-1, 
FEV-1/FVC, DLCO (SB), and the maximum oxygen consumption 
(with cardiorespiratory limit).

Additionally, the most recent VA examination of the veteran's 
service connected Hughes Stovings syndrome, residuals 
varicose veins, right greater saphenous system, and left leg 
ulcer, was conducted in March 2000.  The Board is of the 
opinion that a current examination is necessary in order to 
properly evaluate the claim.

Finally, the most recent VA outpatient treatment records of 
the veteran included in the claims folder are dated in 
September 2000.  Records since that date should be obtained 
and associated with the claims folder.

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain copies of all 
outpatient and hospitalization records of 
the veteran from the VA Medical Center in 
San Juan and the VA outpatient clinic in 
Mayaguez, Puerto Rico, since September 
2000.  All records obtained should be 
associated with the claims folder.

2.  The veteran should be afforded a VA 
respiratory examination to ascertain the 
nature and severity of any residuals of 
the status post left pneumonectomy with 
bronchospasm.  The claims folder must be 
reviewed by the examiner prior to 
conducting the examination and the 
examiner should specifically note that the 
file has been reviewed.  All indicated 
tests, including pulmonary function tests, 
should be performed.  The report of the 
examination should contain data pertaining 
to actual versus predicted values for FEV-
1, FEV- 1/FVC, and DLCO (SB).  The report 
should also contain information pertaining 
to maximum oxygen consumption (measured in 
milliliters per kilogram per minute), and 
the report should indicate whether there 
is evidence of cor pulmonale, right 
ventricular hypertrophy, pulmonary 
hypertension, or episodes of acute 
respiratory failure, and should reflect 
whether outpatient oxygen therapy, 
corticosteroids or immuno-suppressive 
medications is required.  

3.  The veteran should be afforded a VA 
examination to determine the nature, 
extent, and severity of the service-
connected Hughes Stovings syndrome, 
residuals varicose veins, right greater 
saphenous system, and left leg ulcer.  The 
claims folder must be made available to 
the examiner for review in connection with 
the examination.  All tests deemed to be 
necessary by the examiner should be 
conducted.  The examiner should indicate 
if there is evidence of massive board-like 
edema with constant pain at rest.  The 
examiner should provide the complete 
rationale for all conclusions reached.  

4.  Thereafter, the RO should readjudicate 
the veteran's claims.  With respect to the 
claim for an increased rating for status 
post left pneumonectomy with bronchospasm, 
the RO should consider the claim under 
Diagnostic Code 6844.  If a benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, however he is advised that 
failure to cooperate by reporting for a scheduled examination 
may result in the denial of his claims.  38 C.F.R. § 3.655 
(1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




